45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William Michael HUBBARD, Plaintiff Appellant,v.James B. HUNT, Jr., Governor, the Governor of the State ofNorth Carolina in his official capacity as Governor andAgents thereunder;  Catawba County, All County Agentsinvolved in the court action # 079177 on non-support issueof offense, 14-322 dated January 24, 1992;  Bobby Boyd,North Carolina Department of Social Services Catawba CountyDirector;  Sheila J. Fox, Agent of Catawba County Departmentof Social Services ID Unit in her official capacity and TheDepartment of Social Services known as D.S.S., Defendants Appellees.
No. 94-1863.
United States Court of Appeals, Fourth Circuit.
Submitted September 27, 1994.Decided January 4, 1995.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Carl Horn, III, Magistrate Judge.  (CA-94-63-5-V)
William Michael Hubbard, appellant pro se.
W.D.N.C.
DISMISSED.
Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.

PER CURIAM

1
Appellant appeals from the magistrate judge's recommendation that his complaint be dismissed.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED